Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in the Prospectus and to the use of our reports: (1) dated March 29, 2012, with respect to the financial statements of Transamerica Advisors Life Insurance Company, and (2) dated April 23, 2012, with respect to the financial statements of Merrill Lynch Variable Life Separate Account II in Post-Effective Amendment No. 24 to the Registration Statement (Form N-6, No. 033-43058) under the Securities Act of 1933, and the related Prospectus of Merrill Prime Plan V. /s/ Ernst & Young LLP Des Moines, Iowa April 23, 2012
